DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chris Scherer on 6/29/2021.
The application has been amended as follows: 
Claim 29 has been canceled
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references discloses or renders obvious all of the limitations of claim 20, specifically those features previously recited in claims 25 and 26. In particular, no prior art reference of record teaches different steps for when the moving people are “moving generally in the same direction,” as opposed to “moving generally in different directions.” The Examiner had previously indicated that the claims would be allowable upon deletion of the “the plurality of people are . . . stationary” alternative to being moving, and incorporation of the subject matter of both claims 25 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LISA L TSANG/           Primary Examiner, Art Unit 3642